DETAILED ACTION
1.	This action is responsive to the following communication: Amendment/Remarks filed on 01/06/2021.

Allowable Subject Matter
2.	Claims 1-7, 9-13 and 16-23 are allowed.

The following is an examiner’s statement of reasons for allowance: Independent claims 1, 9 and 17, when considered as a whole, are allowable over the prior art of record. Specifically, the prior art of Piecko teaches the limitation: “graphical user interface for rendering a hierarchy diagram graph of links between business classes”. But the claims recite a different combination of limitation: “constructing an entity datablock, wherein the entity datablock is a data structure representing an entity and comprises entity descriptive information, an entity category, an entity name, entity relationships, and an entity identifier, and wherein at least two of the entities are physical entities; establishing at least one of the entity relationships as a bi-directional relationship, wherein the bi-directional relationship directly links the two physical entities; representing the entity datablock as a node and the entity relationships as lines connecting two nodes, wherein the node comprises at least one of the entity descriptive information, the entity category, or the entity name.”, that is not suggested or shown by Piecko.



The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable. Therefore the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2141                                                                                                                                                                                                        January 13, 2021